ORIGINAL
3111 the ﬂaniteh ﬁvtatms QEuurt at erheml W5

OFFICE OF SPECIAL MASTERS SEP 1 7 2012,
CAROL DORN, as Mother and * Special Master Christian J. Moran
Next Friend of HALEY DORN, *
* Filed: September 17, 2014
Petitioner, *
*
V. * Decision on the record; insufﬁcient
* proof of causation; human papilloma-
SECRETARY OF HEALTH * virus (“HPV”) and other vaccines;
AND HUMAN SERVICES, * Hashimoto's thyroiditis; pseudotumor
* cerebri; Coats disease; postural
Respondent. * orthostatic tachycardia syndrome.
*********************

Carol Dorn, Pro Se, Auburn, AL, for petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for respondent.

UNPUBLISHED DECISION DENYING COMPENSATION1

On June 25, 2013, Carol Dorn, on behalf of her daughter, Haley, filed a
petition under the National Childhood Vaccine Injury Act, 42 U.S.C. §300aa—10
to—34 (2006). In her petition, Ms. Dorn alleges that the human papillomavirus
("HPV"), inﬂuenza, meningococcal and tetanus—diphtheria-acellular pertussis
("Tdap") vaccines, which Haley received, caused her to suffer Hashimoto's
thyroiditis, pseudotumor cerebri, Coats disease, and postural orthostatic
tachycardia syndrome. The information in the record, however, does not show
entitlement to an award under the Program.

1 The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to ﬁle a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa—12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.

1. Procedural History

An initial status conference was held on August 15, 2013. Following this

conference, Ms. Dorn ﬁled medical records in support of her petition (exhibit l-
11).

On December 16, 2013, respondent ﬁled a Rule 4(0) report concluding that
petitioner failed to fulﬁll the criteria for a Vaccine Table injury and failed to
demonstrate by a preponderance of the evidence that Haley’s injuries were caused
by the vaccines she received. Resp’t’s Rep., ﬁled Dec. 16, 2013, at 10-13.
Respondent additionally argued that Ms. Dorn had failed to rule out Haley’s EBV

infection and doxycycline prescription as alternative potential causes of her
symptoms. I_d. at 12.

A status conference was held on December 20, 2013, during which Ms.
Dorn stated that she would proceed with locating an expert witness to opine on her
case. Another status conference was held on March 31, 2014, to discuss Ms.
Dorn’s efforts to locate an expert. At this conference, Ms. Dorn reported that she
had not yet located an expert but had reached out to attorneys in the Vaccine
Program and would continue her search.

A ﬁnal status conference was held on July 1, 2014. During this conference,
Ms. Dorn reported that she had located an expert, but decided not to move forward
with retaining him due to the high cost. In light of this, Ms. Dorn was given
additional time to reconsider her decision not to retain an expert and also to ﬁle
any additional evidence in support of her petition. E order, issued July 2, 2014.
Ms. Dorn did not ﬁle anything further.2 Accordingly, this case is now ready for
adjudication.

II. Analysis

To receive compensation under the National Vaccine Injury Compensation
Program, petitioner must prove either 1) that the vaccinee suffered a “Table Injury”
~ i.e., an injury falling within the Vaccine Injury Table — corresponding to one of
the vaccinee’s vaccinations, or 2) that the vaccinee suffered an injury that was
actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(l).
An examination of the record did not uncover any evidence that Haley suffered a

 

2 The status report ﬁled by Ms. Dorn on July 3, 2014, was written on June 27, 2014, and
discussed during the July 1, 2014 status conference.

2

“Table Injury.” Further, the record does not contain a medical expert’s opinion or
any other persuasive evidence indicating that Haley’s condition was signiﬁcantly
aggravated by a vaccine.

Under the Act, petitioners may not be given a Program award based solely
on the petitioners’ claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa——l 3(a)(1).
In this case, because the medical records do not support Ms. Dorn’s claim, a
medical opinion must be offered in support. Ms. Dorn, however, has offered no
such opinion. Accordingly, it is clear from the record in this case that Ms. Dorn
has failed to demonstrate either that Haley suffered a “Table Injury” or that her
injuries were “actually caused” by a vaccination.

Thus, this case is dismissed for insufﬁcient proof. The Clerk shall enter
judgment accordingly.

Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

IT IS SO ORDERED.

gym 4mm: .«2 5mm.)
Christian J. Mor n

Special Master